DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-3 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,857,040 (Freis) in view of US 8,017,887 (Meyer) and US 1,731,469 (Mansfield).
Regarding claim 1, Freis discloses a joint structure (see Figures 3 and 4), comprising:
a first plate (18);
a second plate (10) disposed along the first steel plate; and
a fastening member (32) that is screwed into, and fastens together, the second steel plate and a general face part (56), by screw cutting the general face part and the second steel plate 
Freis does not expressly disclose a laser welding part that joins together a joint face part, which configures a first part of the first metal plate, with the second metal plate, from one side in a plate thickness direction of the first metal plate and the second metal plate. Freis also does not expressly disclose the first and second metal plates being first and second steel plates.
Meyer teaches it is known to provide in metal plate (1, 2) connections, in addition to a fastening member (3a), a laser welding part (4) that joins together a joint face part (1a), which configures a first part of the first metal plate, with the second metal plate, from one side in a plate thickness direction of the first metal plate and the second metal plate (see Figures 1-3). Meyer teaches the screwed connection provides play-free contact of the plates such that the introduction of heat via the permanent welding connection has as little impact as possible, thus limiting distortion (see column 1, lines 55-58, and column 3, lines 27-35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint structure of Freis such that a laser welding part that joins together a joint face part, which configures a first part of the first metal plate, with the second metal plate, from one side in a plate thickness direction of the first metal plate and the second metal plate, as taught in Meyer, in order to provide a permanent connection of the plates with little distortion.
The combination of Freis and Meyer does not expressly teach the first and second metal plates being first and second steel plates.

Regarding claim 2, Freis teaches the general face part (56) comprises a seating face part at which a part of the general face part protrudes toward the one side in the plate thickness direction, and the fastening member (32) is fastened at the seating face part (see Figure 4).
Regarding claim 3, Freis discloses a joint structure (see Figures 3 and 4), comprising:
a first plate (18);
a second plate (10) disposed along the first steel plate;
a fastening member (32) that is screwed into, and fastens together, the second steel plate and a general face part (56), by screw cutting the general face part and the second steel plate from the one side in the plate thickness direction (see column 3, line 54, through column 4, line 3), the general face part configuring a second part of the first steel plate, being provided adjacent to a joint face part (26), and being disposed so as to be spaced apart (at 22) from the second steel plate at the one side in the plate thickness direction (see Figure 4); and
a burr portion (56) produced by screw cutting the general face part and the second steel plate by the fastening member that fits between the general face part and the second steel plate (see Figure 4).
Freis does not expressly disclose a laser welding part that joins together a joint face part, which configures a first part of the first metal plate, with the second metal plate, from one side in a plate thickness direction of the first metal plate and the second metal plate. Freis also does not expressly disclose the first and second metal plates being first and second steel plates.
Meyer teaches it is known to provide in metal plate (1, 2) connections, in addition to a fastening member (3a), a laser welding part (4) that joins together a joint face part (1a), which configures a first part of the first metal plate, with the second metal plate, from one side in a plate thickness direction of the first metal plate and the second metal plate (see Figures 1-3). Meyer teaches the screwed connection provides play-free contact of the plates such that the introduction of heat via the permanent welding connection has as little impact as possible, thus limiting distortion (see column 1, lines 55-58, and column 3, lines 27-35). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint structure of Freis such that a laser welding part that joins together a joint face part, which configures a first part of the first metal plate, with the second metal plate, from one side in a plate thickness direction of the first metal plate and the second metal plate, as taught in Meyer, in order to provide a permanent connection of the plates with little distortion.
The combination of Freis and Meyer does not expressly teach the first and second metal plates being first and second steel plates.
Mansfield teaches it is known in the art of metal plate (A, A1) connections utilizing both screws (B) and welds (W; see e.g., Figure 4) to utilize steel as the material of the metal plates given its ability to carry large stresses (see page 1, lines 6-10). ). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint structure of the combination of Freis and Meyer such that the first and second metal plates are formed from steel, as taught in Mansfield, in order to provide a joint structure which can carry large stresses.

Response to Arguments
Applicant’s arguments, see page 4, filed September 21, 2021, with respect to the rejection of claims 1 and 2 over US 2012/0313399 (Caliskan) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678
December 28, 2021